Citation Nr: 0920569	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  05-39 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disorder, secondary to service-connected herniated nucleus 
pulposus, L5-S1.

2.  Entitlement to service connection for bilateral ankle 
disorder, secondary to service-connected herniated nucleus 
pulposus, L5-S1.

3.  Entitlement to an increased evaluation for herniated 
nucleus pulposus, L5-S1, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to May 
1987.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Nashville, 
Tennessee (RO), which denied the benefits sought on appeal.

The Veteran appeared for a personal hearing before the 
undersigned Veterans' Law Judge (VLJ) in April 2006.  A 
transcript has been associated with the claims file.  

In June 2007, the Board remanded the Veteran's claims for 
additional development, which has been completed.  

It appears that the Veteran has requested a second hearing 
before the Board.  However, the Veteran was afforded a 
hearing in April 2006 and since the matters on appeal are the 
same as those that the Veteran testified about in April 2006, 
the Board finds that the Veteran is not entitled to a second 
hearing on the same matters.


FINDINGS OF FACT

1.  The Veteran's bilateral knee and bilateral ankle 
disabilities do not stem from active service and were not 
caused by the Veteran's service connected spine disability.

2.  Veteran does not have unfavorable or favorable ankylosis 
of any part of the spine nor has the Veteran has suffered 
incapacitating episodes having a total duration of at least 
six weeks during a 12 month period that required bed rest 
prescribed by a physician and treatment by a physician.


CONCLUSIONS OF LAW

1.  The Veteran does not have a bilateral knee disability 
related to his active service, including as secondary to his 
service connected spine disability.  38 U.S.C.A. §§ 1110, 
1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 
3.307, 3.309 (2008).

2.  The Veteran does not have a bilateral ankle disability 
related to his active service, including as secondary to his 
service connected spine disability.  38 U.S.C.A. §§ 1110, 
1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 
3.307, 3.309 (2008).

3.  The criteria for an evaluation greater than 40 percent 
for a low back disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5242 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2008).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases, including cardiovascular disease 
and organic diseases of the nervous system may be presumed to 
have been incurred in or aggravated by service if manifest to 
a compensable degree within one year of discharge from 
service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.307, 3.309 (2008).

Additionally, service connection may be granted, on a 
secondary basis, for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310 (2008).  Similarly, any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.

Here, the Veteran seeks service connection for both knees and 
both ankles as secondary to his service connected spine 
disability.

The service treatment records (STRs) show that the Veteran 
was treated in September 1983 for an ankle injury.  He was 
diagnosed with stress pain and was ordered to wear an ankle 
brace for two days.  Two other records, both dated January 
1986, state that the Veteran had radiating pain from his back 
that extended to his left ankle.  The diagnosis was low back 
pain with symptoms of sciatica.  No other STRs mention 
treatment for the ankles.  Additionally, none of the STRs 
mention treatment or diagnosis of any condition of either 
knee.

The Board has reviewed all evidence in the claims file.  In 
July 2007, the Veteran had a VA examination for his spine, 
knees, and ankles.  The examiner reviewed the claims file.

After examining the Veteran, the examiner diagnosed him with 
bilateral knee and bilateral ankle arthralgia.  In the 
opinion, the examiner stated that based upon his review of 
the claims file, including a review of the VA records and 
other medical reports; his review of the relevant history; 
the current examination; and his medical training and 
knowledge, that it is unlikely that the Veteran's current 
complaints and injury to the knees and ankles were caused by 
or related to his service connected lumbar spine condition.

The Board finds the VA examiner's opinion highly persuasive 
against the Veteran's claim for service connection.

A review of the VA outpatient records and records obtained 
from the Social Security Administration (SSA) fail to 
indicate any relationship between any knee or ankle injury 
and the Veteran's spine disability.  The SSA decision, which 
was denied in May 2006, also clearly takes into consideration 
a nonservice connected disability (depression) in evaluating 
the Veteran. 

The Board has also considered the Veteran's statements and 
testimony regarding his knee and ankle pain; however, though 
the Veteran is competent to report symptoms such as pain, he 
is not competent to provide a diagnosis or render an opinion 
regarding the etiology of the disabilities.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991) (laypersons are not competent to 
render medical opinions).

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claims of entitlement to 
service connection for bilateral knee and bilateral ankle 
disabilities.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, 
because the preponderance of the evidence is against the 
Veteran's claims, the doctrine is not for application.  38 
U.S.C.A.  § 5107(b).  In short, in absence of competent 
medical evidence showing a nexus between the Veteran's spine 
disability and his bilateral knee and bilateral ankle 
disabilities, the claims must be denied.  

II.  Increased Ratings

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§1155; 38 C.F.R. §§3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. §4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims.

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The Veteran seeks an increased rating for his service 
connected herniated nucleus pulposus, L5-S1, which is 
currently rated as 40 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5243 (2008).

The Veteran was previously rated under 38 C.F.R. § 4.71a, DC 
5293, intervertebral disc syndrome (effective prior to 
September 23, 2002).  However, since the Veteran's 1993 
rating decision and prior to his claim for an increase, filed 
in October 2004, the spine regulations were revised in 
September 2002 and September 2003.  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000).  

Since the Veteran's claim for an increased rating was 
received in October 2004, after the effective date of the 
September 2002 and September 2003 amendments, the regulations 
as they existed prior to September 2003 no longer apply.  

The current criteria, effective September 26, 2003, 
renumbered Diagnostic Code 5293 to Diagnostic Code 5243 
(hereinafter the current criteria).  Under the new criteria,  
disabilities of the spine are currently rated under the 
General Rating Formula for Diseases and Injuries of the Spine 
("General Formula") (for Diagnostic Codes 5235 to 5243, 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  Ratings under the General Formula are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

The General Formula provides a 50 percent disability rating 
for unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent disability rating is assigned for unfavorable 
ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

Diagnostic Code 5243 (effective September 26, 2003) provides 
that intervertebral disc syndrome (IVDS) is to be rated 
either under the General Formula or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating  
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (effective September 26, 2003) 
provides a 60 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 
2003) provides that, for purposes of ratings under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a physician.  Note 
(2) provides that, if IVDS is present in more than one spinal 
segment, provided that the effects in each spinal segment are 
clearly distinct, each segment is to be rated on the basis of 
incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method 
results in a higher evaluation for that segment.  38 C.F.R. § 
4.71a.

The Veteran had a VA examination in July 2007.  The examiner 
reviewed the claims file.

On exam, the examiner did not find that the Veteran had 
unfavorable ankylosis of the thoracolumbar spine or of the 
entire spine, weighing against an increased rating under DC 
5243.  

The Veteran indicated that he had at least six incapacitating 
episodes requiring bedrest.  He indicated that each episode 
lasted two to three days.  He denied any history of bowel or 
bladder dysfunction.

The Veteran reported pain associated with and without motion 
and indicated that flare-ups totally incapacitate him.  The 
Veteran associated his pain with weakness, stiffness, 
instability with the sense of giving away, easy 
fatiguability, and lack of endurance.

The examiner noted that the Veteran had mild loss of lumbar 
lordosis and abnormal gait, secondary to knee pain.  The 
Veteran was tender to the midline of the spine on palpation.  
Range of motion (ROM) testing showed flexion from 0 to 40 
degrees; extension from 0 to 20 degrees; lateral flexion from 
0 to 15 degrees bilaterally, and rotation from 0 to 30 
degrees bilaterally.  The ROM measurements were taken after 
repetitive motion and show the maximum range that the Veteran 
can move without experiencing pain and loss of function.

The neurological examination was unremarkable with the 
exception of a positive straight leg test on the left.  Deep 
tendon reflexes were 0-1+ at the knees bilaterally, as well 
as the ankles.  The examiner stated that there was no obvious 
neuropathy or obvious pathological reflexes.

An examination from May 2007, conducted at the M.E. 
Preventative Medicine Clinic, also failed to show that the 
Veteran suffers unfavorable ankylosis of the thoracolumbar 
spine or of the entire spine.  The examination did not 
address incapacitating episodes.

VA outpatient treatment records address the Veteran's spine 
disability.  One record, dated January 2007, indicates that 
the Veteran complained of central lumbosacral pain with 
constant numbing and tingling sensation down the posterior of 
the left thigh.  The Veteran did not have unfavorable 
ankylosis of the thoracolumbar spine or of the entire spine.  
He also did not indicate any incapacitating episodes.

In April 2006, the Veteran testified that his sciatic nerve 
pain radiated down his left leg, causing severe cramping at 
night from the muscles up the knee, lower back area, 
buttocks, and upper thigh.  

He testified that his spine disability prevented employment 
because it caused hindered his ability to walk and climb 
stairs.  He also said that he cannot sit for long periods of 
time because of severe pain and cannot lift more than 15 
pounds.  The Veteran further testified that he has daily 
flare-ups that limit his activities.

The Board has also considered the Veteran's statements 
regarding his symptoms, buddy statements in support of the 
Veteran's claim, the November 2004 VA examination, and 
records provided by the Social Security Administration.  
However, none of the records show unfavorable ankylosis or 
that the Veteran suffered incapacitating episodes having a 
total duration of at least six weeks during a 12 month 
period.

Under the current criteria for intervertebral disc syndrome, 
DC 5243 (effective September 26, 2003), the evidence does not 
show that the Veteran has unfavorable ankylosis of any part 
of the spine.  Evidence also fails to show that the Veteran 
has suffered incapacitating episodes having a total duration 
of at least six weeks during a 12 month period that required 
bed rest prescribed by a physician and treatment by a 
physician.  Therefore, the Board cannot grant an increased 
rating based upon 38 C.F.R. § 4.71a, DC 5243.

In addition to the criteria discussed above, the Board must 
also consider whether a higher disability rating is warranted 
based on functional loss due to pain or weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The VA examinations show that the 
Veteran has range of motion far greater than required for an 
increased rating and the evidence shows that the 2007 
examination's ROM measurements were recorded after repetitive 
motion and were the maximum possible without the Veteran 
experiencing pain.  The examiner noted tenderness to the 
midline of the spine on palpation.  The examiner found no 
evidence of fatigue, weakness, incoordination, or additional 
limitation of motion on repetitive motion, providing 
probative evidence against this claim.

The Veteran has indicated that his pain and flare-ups cause 
total incapacitation.  He has also stated that he had to quit 
his job because of difficulties walking, standing and sitting 
for periods of time.  The Board recognizes the Veteran's 
complaints; however, it is important for the Veteran to 
understand that without consideration of pain the current 
evaluation could not be justified.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that the service- 
connected disorder has resulted in marked interference with 
employment that has not already been taken into consideration 
with the assignment of the 40 percent rating, or that it has 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that criteria for 
submissions for assignment of the extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218 (1995).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37. 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in October 2004 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  

The letter also informed the Veteran that he needed to 
provide evidence showing that his service connected spine 
disability got worse and described the types of evidence that 
the Veteran could submit or ask VA to obtain for him in 
consideration of his claim.  Another notice letter, mailed to 
the Veteran after the initial rating decision and dated July 
2007, elaborated on the requirements for an increased rating.  
This letter explained that the disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent.  
Though the July 2007 letter was mailed to the Veteran after 
the initial rating decision, the Veteran was not prejudiced 
as the actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a supplemental statement of the case 
issued in January 2009 after the notice was provided.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  For these reasons, it 
is not prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

With regard to the Veteran's request for another hearing, it 
is important to note that it is the medical records in this 
case that have provide evidence against these claims, 
therefore, additional testimony from the Veteran will not 
provide a basis to grant the claims.  For example, for 
reasons noted above, the Veteran does not have the medical 
knowledge to associate one problem with another problem; 
therefore, additional testimony will not provide a basis to 
grant those service connection claims.  With regard to his 
back disability, the Board has already taken into 
consideration the Veteran's statements regarding his back. 

In this regard, it is important for the Veteran to understand 
that the undersigned has reviewed the last VA examination in 
this case and finds it to be complete.  The VA examination of 
July 2007 provided the Veteran with a complete evaluation of 
his back disability, providing evidence against this claim.  
There is no basis to delay the adjudication of this case 
(which has been ongoing for several years).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and Social Security Administration records.  

The Veteran submitted statements and buddy statements and was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  The 
Veteran was afforded a VA medical examination in November 
2004 and July 2007.  In this regard, the Veteran appears to 
clearly understand what is required for him to prevail in 
this case.    

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).



ORDER

Service connection for a bilateral knee disability is denied.

Service connection for a bilateral ankle disability is 
denied.

Entitlement to a disability rating greater than 40 percent 
for a spine disability is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


